NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10069

                Plaintiff-Appellant,            D.C. Nos.    3:19-cr-00697-VC-1
                                                             3:19-cr-00697-VC
 v.

CLIFFORD LAVERN STOKES,                         MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                      Argued and Submitted February 8, 2022
                            San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,** District
Judge.

      The government appeals the district court’s order granting a motion to

suppress a firearm and ammunition seized after a traffic stop. We reverse.

      1. Clifford Stokes was a passenger in a vehicle that two San Francisco police



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
                                          1
officers stopped because it lacked the front license plate required under California

law. After the stop, the driver of the car admitted that he had marijuana in the glove

compartment, and the arresting officers asked for identification from the driver and

Stokes. While a warrant check was pending, the driver and Stokes were removed

from the vehicle to allow a search of its interior. Almost immediately after Stokes

was removed, the warrant check revealed a pre-existing warrant for his arrest.

Stokes was arrested on that warrant and a search incident to that arrest revealed a

loaded firearm on his person. Stokes was charged with being a felon in possession

of that firearm, but the district court granted a motion to suppress the seized evidence

because it found that the arrest and search occurred after any reason for further

detaining Stokes on the traffic stop had dissipated.

      2. The government does not contest on appeal that the search occurred after

Stokes’s detention was unconstitutionally prolonged. The typical remedy for a

Fourth Amendment violation is suppression or exclusion of the evidence obtained

as a result of the violation. See Utah v. Strieff, 579 U.S. 232, 237–38 (2016).

However, under the attenuation doctrine, “[e]vidence is admissible when the

connection between unconstitutional police conduct and the evidence is remote or

has been interrupted by some intervening circumstance, so that ‘the interest

protected by the constitutional guarantee that has been violated would not be served

by suppression of the evidence obtained.’” Id. at 238 (citation omitted). Three


                                           2
factors guide the attenuation analysis: (1) “the ‘temporal proximity’ between the

unconstitutional conduct and the discovery of [the] evidence”; (2) “the presence of

intervening circumstances”; and (3) “the purpose and flagrancy of the official

misconduct.” Id. at 239 (cleaned up).

      3.   The parties agree that the first Strieff factor—“temporal proximity”—

weighs against a finding of attenuation. But the district court erred in finding that

the discovery of the arrest warrant was not an “intervening circumstance” weighing

in favor of a finding of attenuation under the second Strieff factor. As in Strieff, “the

warrant was valid, it predated [the] investigation, and it was entirely unconnected

with the stop. And once [the officers] discovered the warrant, [they] had an

obligation to arrest” Stokes. Id. at 240; see also United States v. Chew, 802 F. App’x

313, 314 (9th Cir. 2020) (finding that discovery of a pre-existing arrest warrant

provided the “requisite intervening circumstance to attenuate” the search of a

suspect’s backpack from a potentially unlawful stop) (cleaned up); United States v.

Gaspar, 782 F. App’x 635, 635–36 (9th Cir. 2019) (“[T]he discovery of valid arrest

warrants for both Appellants was a sufficient intervening event to break the causal

chain between the unlawful stop and the discovery of the evidence.”) (cleaned up).

      4. The district court did not address the third Strieff factor—“the purpose and

flagrancy of the official misconduct.” 579 U.S. at 241. Here, as in Strieff, the third

factor “strongly favors the State.” Id. The officers validly stopped the vehicle for a


                                           3
license plate violation and had reason to investigate further for at least some period

after the driver admitted that there was marijuana in the vehicle. Nor was there

anything unconstitutional in requesting identification from the occupants of the

vehicle at the outset of the stop. See Rodriguez v. United States, 575 U.S. 348, 355

(2015) (“An officer . . . may conduct certain unrelated checks during an otherwise

lawful traffic stop.”). The government concedes for purposes of appeal that the

detention of Stokes was unconstitutionally prolonged, see id. (holding that the

officer “may not” conduct a records check “in a way that prolongs the stop, absent

the reasonable suspicion ordinarily demanded to justify detaining an individual”),

but nothing in the record of this case suggests the kind of purposeful and flagrant

misconduct that warrants suppression. Compare United States v. Walker, 965 F.3d

180, 190 (2d Cir. 2020) (declining to find attenuation when an illegal stop involved

“impermissible and manifest [racial] stereotyping”), with Strieff, 579 U.S. at 242

(finding no “indication that this unlawful stop was part of any systemic or recurrent

police misconduct”).

      REVERSED.




                                          4